No. 83-546
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1984



MARGARGT E. BLARELY,
                           Plaintiff and Appellant,


RAYMOND E. DUPRE and BEATRICE
A. DUPRE,
                           Defendants and Respondents.




APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone,
                The Honorable Charles Luedke, Judge presiding.

COUNSEL OF RECORD:
         For Appellant:
                Nye   &   Meyer, Billings, Montana

         For Respondents:
                Joanne M. Briese     , Billings, Montana



                                   Submitted on Briefs:    February 9, 1984
                                               Decided:    April 19, 1984



Filed: iD"c
          :;j   f9&



                                  Clerk
Mr. Chief Justice Frank I. Haswell delivered the Opinion of
the Court.


      This is an appeal from the Yellowstone County District
Court denying Blakely's motion to limit the forty-five-day
exemption provided by section 25-13-614(1), MCA, to a single,
one-time exemption for any specific judgment.                    We affirm.
      Margaret Blakely        obtained       judgment in    the District
Court of the Thirteenth Judicial District of the State of
Montana against Raymond E. Dupre and Beatrice A. Dupre on
October 23, 1980, in the amount of $10,924.93.               Thereafter,
Blakely executed on the earnings of both Raymond and Beatrice
Dupre.     Beatrice filed an affidavit of exemption pursuant to
section 25-13-614(1), MCA.            Raymond filed no affidavit and
his wages were executed upon.           On November 2, 1983, Blakely
again executed on the wages of the Dupres.               On November 10,
1983, both Dupres filed section 25-13-614(1), MCA, affidavits
to exempt from execution their earnings within forty-five
days of the levy.
      Blakely then filed a motion with the District Court to
limit the Dupres to a single section 25-13-614(1) exemption
and to further limit them to a single exemption between
themselves as husband and wife.              On December 6, 1983, the
District    Court denied      Blakely's      motion.     Blakely herein
concedes that both husband and wife are entitled to separate,
individua 1     forty-five-day         exemptions        under      section
25-13-614 (1) but appeals the District Court's order refusing
to limit the exemption to a single forty-five-day exemption
for each judgment.
      The     only    issue   before    this    Court    is whether     the
forty-five-day       exemption   on    the    personal   earnings     of   a
judgment debtor is limited to a single, one-time exemption
per judgment under section 25-13-614(1), MCA, or whether the
exemption    may    be   claimed   for   an   unlimited    number   of
forty-five-da.y periods.
        The portion of the statute at issue states:
              "25-13-61.4. Earnings of judgment debtor.
              (1) Except as providedin this section,
              the earnings of the judgment debtor for
              his personal services rendered at any
              time within 45 days next preceding the
              levy of execution or attachment, when it
              appears by the debtor's affidavit or
              otherwise that such earnings are neces-
              sary for the use of his family supported
              in whole or in part by his labor, are
              exempt. "
        The language of the statute is clear.             There is no
limit to the number of times a judgment debtor can claim the
forty-five-day exemption on earnings for personal services.
Appellant Blakely argues that to construe the statute as
allowing for mul.tip1.e exemptions makes the vast majority of
persons who work for wages or salary exempt from execution
and therefore virtually judgment free.         This may well be the
case.
        However, in construing a statute, the rule is that the
Court must simply ascertain and declare          ". . .   what is in
terms or in substance contained therein, not to insert what
has been omitted or to omit what has been inserted."          Section
1-2-101, MCA.       It is within the purview of the legislature
and not that of this Court to modify the exemption provisions
of a statute.        Since the legislature has not elected to
change this provision, it is beyond the scope of this Court's
authority to do so.       Consequently, the District Court ruled
properly in denying Blakely's motion to limit the exemption
to a single forty-five-day exemption per judgment.
        Affirmed.


                                     ~             49JUL&    4           ~
                                               Chief Justice   -
We c o n c u r :